



Exhibit 10.25
 
AMENDMENT NO. 1 TO TERM LOAN AGREEMENT
This AMENDMENT NO. 1 TO TERM LOAN AGREEMENT, dated as of December 12, 2018 (this
“Amendment No. 1”), is by and among BRIXMOR OPERATING PARTNERSHIP LP, a Delaware
limited partnership (the “Borrower”), the Lenders party hereto and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (the
“Administrative Agent”). Reference is made to that certain Term Loan Agreement,
dated as of July 28, 2017 (the “Credit Agreement”), by and among the Borrower,
the Lenders referenced therein and the Administrative Agent. Capitalized terms
used herein without definition shall have the same meanings as set forth in the
Credit Agreement, as amended hereby.
RECITALS
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders make certain amendments to the Credit Agreement and the Lenders are
willing to so amend the Credit Agreement as set forth herein; and
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.AMENDMENTS TO CREDIT AGREEMENT. As of the Amendment Effective Date (as
defined in Section 3 hereof), the Credit Agreement is hereby amended as follows:


1.1. Amendments to Article I.


(a) The following definitions set forth in Section 1.01 of the Credit Agreement
are restated in their entirety to read as follows:


““Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for purposes of this
Agreement, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall
be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available
for such one month Interest Period, the Interpolated Rate) at approximately
11:00 a.m. London time on such day. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to Section
2.14, then the Alternate Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Alternate Base Rate as determined pursuant to the
foregoing would be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.


1



--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries or the Parent
Companies from time to time concerning or relating to bribery, money laundering
or corruption.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, the applicable rate per annum determined as set forth below. The
“Eurodollar - Applicable Rate” or the “ABR - Applicable Rate”, as the case may
be, shall be determined solely by the Applicable Credit Ratings in the tables
below:
(i)    From the Effective Date until the second anniversary of the Effective
Date, the following Credit Rating Grid shall apply:
RATINGS LEVEL
MOODY’S/
S&P APPLICABLE CREDIT RATING
EURODOLLAR - APPLICABLE
RATE
ABR‑
APPLICABLE
RATE
Level I Rating
A3/A- or higher
1.50%
0.50%
Level II Rating
Baa1/BBB+
1.55%
0.55%
Level III Rating
Baa2/BBB
1.65%
0.65%
Level IV Rating
Baa3/BBB-
1.90%
0.90%
Level V Rating
Below Baa3/BBB- or unrated
2.45%
1.45%



(ii)    From and after the second anniversary of the Effective Date, the
following Credit Rating Grid shall apply:
RATINGS LEVEL
MOODY’S/
S&P APPLICABLE CREDIT RATING
EURODOLLAR - APPLICABLE
RATE
ABR‑
APPLICABLE
RATE
Level I Rating
A3/A- or higher
0.85%
0.00%
Level II Rating
Baa1/BBB+
0.90%
0.00%
Level III Rating
Baa2/BBB
1.00%
0.00%
Level IV Rating
Baa3/BBB-
1.25%
0.25%
Level V Rating
Below Baa3/BBB- or unrated
1.65%
0.65%



For purposes of these clauses (i) and (ii), (A) if the Borrower has only one
Applicable Credit Rating, such Applicable Credit Rating shall determine the
Applicable Rate, (B) if the Borrower has two Applicable Credit Ratings and the
Applicable Credit Ratings do not match, then the higher of two Applicable Credit
Ratings shall determine the Applicable Rate; provided, however, that if the two
Applicable Credit Ratings are more than one level apart, then the rating that is
in between the two differing Applicable Credit Ratings (or, if there is more
than one level in between the two ratings, the higher of such rating) shall
determine the Applicable Rate, and (C) if the Applicable Credit Ratings
established or deemed to have been established by the rating agencies for the
Index Debt shall be changed (other than as a result of change in the rating
system of any such rating agency), such change shall be effective as of the date
on which it is first announced by the applicable rating agency and furnished to
the Borrower. Each change in the Applicable Rate under this clause (b) shall


2



--------------------------------------------------------------------------------





apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If both S&P and Moody’s discontinue their ratings of the REIT industry
or the Borrower, the Borrower may seek a rating of its Index Debt from another
substitute rating agency reasonably satisfactory to the Administrative Agent and
the Borrower. For the period from the date of such discontinuance until the
earlier of (i) the date the Borrower receives a rating of its Index Debt from
such new rating agency and (ii) ninety (90) days after the date of such
discontinuance, the Applicable Rates shall be based on the level that was in
effect immediately prior to such discontinuance and, thereafter, if no such
substitute rating agency has been identified and accepted by the Administrative
Agent, the Applicable Rates shall be based on a Level V Rating in the above
table. To the extent applicable, the above pricing grids will be adjusted upon
the receipt of such new rating from such new rating agency such that the pricing
levels based on such new rating most closely correspond to the above ratings
levels.
If a downgrade or discontinuance of an Applicable Credit Rating results in an
increase in the Applicable Rate and if such downgrade or discontinuance is
reversed within ninety (90) days thereafter, at the Borrower’s request, the
Borrower shall receive a credit against interest next due to the Lenders equal
to the interest differential on the Loans during such period of downgrade or
discontinuance.
If an upgrade of an Applicable Credit Rating results in a decrease in the
Applicable Rate and if such upgrade is reversed within ninety (90) days
thereafter, the Borrower shall be required to pay an amount to the Lenders equal
to the interest differential on the Loans during such period of upgrade.
Any adjustment in the Applicable Rate shall be applicable to all existing Loans.
“Capitalization Rate” means 6.50%.
“Change in Law” the occurrence after the date of this Agreement or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement, (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.


3



--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; and provided
that, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion); provided that if the LIBO Screen Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement except for any portion of the Loans identified by the Borrower to the
Administrative Agent in writing from time to time as being subject to a Swap
Agreement between the Borrower and a Lender or an Affiliate of a Lender that
provides a hedge against fluctuations in interest rates in respect of such Loans
and has not elected the “zero interest rate method”.
“Non-Stabilized Project” means, as of any date of determination, any Operating
Property (other than an Acquisition Asset or an Asset Under Development) for
which (i) Net Operating Income for the most recently ended period of twelve (12)
months for which the Borrower has reported financial results pursuant to Section
5.01 divided by the then-current Book Value of such Operating Property is less
than the Capitalization Rate and (ii) the Borrower has elected by written notice
to the Administrative Agent that such Operating Property be treated as a
Non-Stabilized Project. Any such Operating Property may continue to be treated
as a Non-Stabilized Project for up to twenty-four (24) months from the Effective
Date or such later date on which such Operating Property becomes a
Non-Stabilized Project.


4



--------------------------------------------------------------------------------





“Payment in Full” means the occurrence of all of the following conditions: (i)
all Commitments have been terminated, and (ii) the principal of and interest on
each Loan and all fees and other Obligations payable under the Loan Documents
have been paid in full (other than indemnities and other contingent Obligations
not then due and payable and as to which no claim has been made), and “Paid in
Full” shall have the related meaning.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions, currently limited to Cuba, Iran, North
Korea, Syria and Crimea.
“Sanctioned Person” means, at any time, (a) any Person (i) listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the United Nations Security Council, the European Union, any European
Union member state or any other relevant sanctions authority or (ii) otherwise
the subject of any Sanctions, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person fifty percent (50%) or more owned by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Unencumbered Asset” means any Acquisition Asset, Land, Operating Property and
any Asset Under Development located in the United States which, as of any date
of determination:
(a)    100% of which is owned directly or indirectly in fee simple, in a
condominium structure or ground leased (under an Eligible Ground Lease) by the
Borrower or any Subsidiary that is a Wholly-Owned Subsidiary; and
(b)    is not subject to any Liens, claims, or restrictions on transferability
or assignability of any kind (including any such Lien, claim or restriction
imposed by the organizational documents of any subsidiary, any Negative Pledge
clause, or any “equal and ratable” clause or similar provision that entitles an
entity to a Lien on such asset upon the occurrence of any contingency) other
than (i) Permitted Encumbrances or Liens in favor of the Administrative Agent,
(ii) customary restrictions on transferability that result in a change of
control or that trigger a right of first offer or right of first refusal, (iii)
Permitted Transfer Restrictions and (iv) negative pledge clauses contained in
other senior unsecured indebtedness that is no more burdensome than the
provisions included in the Loan Documents.
Notwithstanding the foregoing, to the extent that and only so long as any
Acquisition Asset, Land, Operating Property or any Asset Under Development
otherwise satisfies clauses (a) and (b) above but is an “Excluded Unencumbered
Asset” pursuant to Section 5.10(a)(2)(ii), such Acquisition Asset, Land,
Operating Property or Asset Under Development shall not be an “Unencumbered
Asset.”
Notwithstanding the foregoing, a 1031 Property may constitute an Unencumbered
Asset so long as: (I) the Borrower or a Wholly-Owned Subsidiary thereof leases
such 1031 Property from the applicable EAT (or Wholly Owned Subsidiary(ies)
thereof, as applicable) and the Borrower or a Wholly-Owned Subsidiary thereof
manages such 1031 Property; (II) the


5



--------------------------------------------------------------------------------





Borrower or a Wholly-Owned Subsidiary thereof is obligated to purchase such 1031
Property (or Wholly-Owned Subsidiary(ies) of the applicable EAT that owns such
1031 Property) from the applicable EAT (or such Wholly-Owned Subsidiary(ies) of
the EAT, as applicable) (other than in circumstances where the 1031 Property is
disposed of by the Borrower or any Subsidiary); (III) the applicable EAT is
obligated to transfer such 1031 Property (or its Wholly-Owned Subsidiary(ies)
that owns such 1031 Property, as applicable) to the Borrower or a Wholly-Owned
Subsidiary thereof, directly or indirectly (including through a QI); (IV) the
applicable EAT (or Wholly-Owned Subsidiary(ies) thereof that owns such 1031
Property, as applicable) acquired such 1031 Property with the proceeds of a loan
made by the Borrower or a Wholly-Owned Subsidiary, which loan is secured either
by a mortgage on such 1031 Property and/or a pledge of all of the equity
interests of the applicable Wholly-Owned Subsidiary(ies) of an EAT that owns
such 1031 Property, as applicable; and (V) such 1031 Property is not subject to
any liens, claims, or restrictions on transferability or assignability of any
kind other than (A) as permitted pursuant to clause (b) above, (B) the Lien of
any mortgage or pledge referred to in the immediately preceding clause (IV) or
(C) a negative pledge binding on the EAT in favor of the Borrower or any
Wholly-Owned Subsidiary.”
(b) Section 1.01 of the Credit Agreement is amended by adding the following new
definitions to Section 1.01 in the appropriate alphabetical order:


““Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Permitted Transfer Restrictions” means (a) obligations, encumbrances or
restrictions contained in any property sale agreement restricting the creation
of liens on, or the sale, transfer or other disposition of equity interests or
property that is subject to such property sale agreement pending such sale;
provided that the encumbrances and restrictions apply only to the subsidiary or
assets that are subject to such property sale agreement, (b) reasonable and
customary restrictions on transfer, mortgage liens, pledges and changes in
beneficial ownership arising under management agreements and ground leases
entered into in the ordinary course of business (including rights of first offer
or refusal arising under


6



--------------------------------------------------------------------------------





such agreements and leases, in each case, that limit, but do not prohibit, sale
or mortgage transactions), and (c) reasonable and customary obligations,
encumbrances or restrictions contained in agreements not constituting
indebtedness entered into with limited partners or members of the Borrower or of
any other subsidiary of a Parent Entity imposing obligations in respect of
contingent obligations to make any tax “make whole” or similar payment arising
out of the sale or other transfer of assets reasonably related to such limited
partners’ or members’ interest in the Borrower or such subsidiary pursuant to
“tax protection” or other similar agreements.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.”
(c) Section 1.04 of the Credit Agreement is amended to add the letter “(a)”
immediately following the title “Accounting Terms; GAAP”, and to add new clause
(b) immediately following the existing clause (a) as follows:


“(b) Notwithstanding anything to the contrary contained in Section 1.04(a) or in
the definition of “Capital Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.”
(d) Article I of the Credit Agreement is amended to add new Section 1.05
immediately after Section 1.04:


“SECTION 1.05 Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(b) of this Agreement,
such Section 2.14(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.14, in advance of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have


7



--------------------------------------------------------------------------------





any liability with respect to, the administration, submission or any other
matter related to the London interbank offered rate or other rates in the
definition of “LIBO Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.14(b),
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.”
1.2. Amendments to Article II.


(a) Section 2.14 of the Credit Agreement is restated in its entirety as follows:


“SECTION 2.14 Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; or


(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and unless repaid, such Borrowing shall be made as an ABR Borrowing, and (B) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.
(b)  If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will


8



--------------------------------------------------------------------------------





continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement except for any portion of any of the Term Loans
identified by the Borrower to the Administrative Agent in writing from time to
time as being subject to a Swap Agreement between the Borrower and a Lender or
an Affiliate of a Lender that provides a hedge against fluctuations in interest
rates in respect of such Loans and has not elected the “zero interest rate
method”. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date such amendment is provided to
the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.14(b), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.”
(b) Section 2.15(c) of the Credit Agreement is restated in its entirety as
follows:


“(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error; provided that such Lender shall not
seek compensation under paragraphs (a) or (b) of this Section unless such Lender
is making such claims from similarly situated borrowers under similar credit
facilities (to the extent such Lender has the right under such similar credit
facilities to do so and without any obligation on such Lender to disclose
information about other borrowers). The Borrower shall pay such Lender the
amount shown as due on any such certificate within 30 days after receipt
thereof.”
(c) Section 2.19(b) of the Credit Agreement is amended to add a new sentence at
the end thereof as follows:


9



--------------------------------------------------------------------------------





“Each party hereto agrees that (i) an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Electronic System as to which the Administrative Agent and such
parties are participants), and (ii) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender;
provided that any such documents shall be without recourse to or warranty by the
parties thereto.”
(d) Section 2.22(a)(v) and the final paragraph of Section 2.22(a) of the Credit
Agreement are each restated in its entirety as follows:


“(v) no Extended Loans shall be entitled to the benefit of any collateral or
guaranties while any Existing Loan Facility is outstanding unless all
outstanding Existing Loan Facilities also receive the benefit of such collateral
or guaranties.
Any Extended Loans converted pursuant to any Loan Extension Amendment shall be
designated a separate Class of Extended Loans for all purposes of this
Agreement; provided that (x) any Extended Loans converted from an Existing Loan
Facility may, to the extent provided in the applicable Loan Extension Amendment,
be designated as an increase in any previously established Class of Loans with
respect to such Existing Loan Facility and (y) there shall not be more than
three (3) tranches of Loans after giving effect to such Extension. Any Extended
Loans shall constitute a separate Class of Loans from the Class of Loans from
which they were converted (except as provided in the applicable Loan Extension
Amendment). No Extension shall constitute a voluntary or mandatory prepayment
for purposes of Sections 2.10 and 2.11. Each Extension shall become effective
only with respect to the Loans of the Lenders that accept an Extension Request.”
1.3. Amendments to Article V.


(a) Section 5.01(f) of the Credit Agreement is restated in its entirety to read
as follows:
“(f) promptly following any request therefor, (1) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; provided that in
no event shall the Borrower be required to disclose information (x) to the
extent that such disclosure to the Administrative Agent or such Lender violates
any bona fide contractual confidentiality obligations by which it is bound, so
long as (i) such obligations were not entered into in contemplation of this
Agreement or any of the other Transactions and (ii) such obligations are owed by
it to a third party, or (y) as to which it has been advised by counsel that the
provision of such information to the Administrative Agent or such Lender would
give rise to a waiver of attorney-client privilege and (2) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-


10



--------------------------------------------------------------------------------





money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation.”
(b) Section 5.02(d) of the Credit Agreement is amended by deleting the period at
the end of such clause and substituting “; and” in place thereof, and inserting
new clause (e) immediately thereafter, as follows:


“(e) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.”
1.4. Amendments to Article VI.


(a) Clauses (i) and (iv) of Section 6.01(a) of the Credit Agreement are amended
to replace the percentage “65%” with the percentage “62.5%” in each place it
occurs therein.


(b) Section 6.02(a) of the Credit Agreement is restated in its entirety to read
as follows:


“SECTION 6.02 Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, consummate a
Division as the Dividing Person, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of their consolidated assets (including all or substantially all of the Equity
Interests in the Subsidiaries) (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve; provided that, the following events shall
be permitted without the consent of the Lenders: (i) any Person may merge into
the Borrower in a transaction in which the Borrower is the surviving corporation
(or, if the Borrower is not the survivor, the survivor is organized in the
United States and the Required Lenders have consented to such transaction), (ii)
any Person may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary, (iii) any Subsidiary may liquidate or dissolve,
consummate a Division as the Dividing Person, or sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Subsidiary, (iv)
any Subsidiary may liquidate or dissolve or merge into, consummate a Division as
the Dividing Person, or sell, transfer, lease or otherwise dispose of its assets
to, another Person if the Borrower determines in good faith that such
liquidation or dissolution, merger, Division or disposition is in the best
interests of the Borrower, is not materially disadvantageous to the Lenders, and
does not result in a Default or an Event of Default hereunder, (v) the Borrower
or any Subsidiary may sell, transfer, lease or otherwise dispose of any
Subsidiary in connection with any disposition of assets that is permitted by
this Agreement, and (vi) if the Borrower changes its form of organization to a
limited liability company, the Borrower may consummate a Division as the
Dividing Person if the successor is organized in the United States and the
Required Lenders have consented to such transaction; and provided further that
only the approval of the Required Lenders, without the payment of any fees by
the Borrower, shall be required for an Approved M&A Transaction.”


11



--------------------------------------------------------------------------------





1.5. Amendments to Article VIII. Article VIII of the Credit Agreement is amended
to add the following subheading: “Section 8.01 Appointment, Etc” at the
beginning of such Article and adding a new Section 8.02 at the end of such
Article as follows:


“SECTION 8.02 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
to or for the benefit of, the Administrative Agent, each Joint Lead
Arranger/Joint Bookrunner, and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement, or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a


12



--------------------------------------------------------------------------------





Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Joint Lead Arranger/Joint
Bookrunner, and each Joint Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, any Joint Lead
Arranger/Joint Bookrunner, any Joint Lead Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).


(c)    The Administrative Agent, and each Joint Lead Arranger/Joint Bookrunner
and Joint Lead Arranger hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Commitments, this Agreement and any other Loan
Documents (ii) may recognize a gain if it extended the Loans for an amount less
than the amount being paid for an interest in the Loans by such Lender or (iii)
may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.”
1.6. Amendments to Article IX.
(a)    Section 9.04(a) of the Credit Agreement is restated in its entirety to
read as follows:
“(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), other than as contemplated by
clauses (i) and (iv) of the first proviso set forth in Section 6.02 and by the
second proviso set forth in Section 6.02, and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.”
(b)     The phrase “Subject to Section 2.20” appearing in Section 9.02(b) is
deleted and replaced in its entirety with the phrase “Subject to Section 2.04,
2.14(b) and 2.22”.


13



--------------------------------------------------------------------------------





(c) The phrase “including accountants, legal counsel and other advisors”
appearing in the fourth line of Section 9.12 of the Credit Agreement, is deleted
and replaced in its entirety with the phrase: “including accountants, legal
counsel, consultants and other advisors”.
SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE BORROWER


In order to induce the Lenders and Administrative Agent to enter into this
Amendment No. 1, the Borrower represents and warrants to the Lenders and
Administrative Agent that the following statements are true, correct and
complete:
(i)    the Borrower has the requisite power and authority to make, deliver and
perform its obligations under this Amendment No. 1 and the Credit Agreement as
amended by this Amendment No. 1 (the “Amended Agreement”, and together with this
Amendment No. 1, the “Amendment Documents”);
(ii)    the execution, delivery and performance of the Amendment Documents are
within the Borrower’s partnership powers and have been duly authorized by all
necessary partnership or other organizational action on the part of the
Borrower;
(iii)    the execution, delivery and performance of this Amendment No. 1 (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for such filings as may be
required with the SEC to comply with disclosure obligations, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Parent Companies, the Borrower or any of its
Subsidiaries or any order, judgment or decree of any Governmental Authority,
except for any violation of any applicable law or regulation that would not
reasonably be expected to have a Material Adverse Effect, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Parent Companies, the Borrower or any of its Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by the Parent Companies, the Borrower or any of its Subsidiaries, except for any
violation or default that would not reasonably be expected to have a Material
Adverse Effect, and (d) will not result in the creation or imposition of any
Lien on any asset of the Parent Companies, the Borrower or any of its
Subsidiaries;
(iv)    each of the Amendment Documents has been duly executed and delivered by
the Borrower and constitutes the legal, valid and binding obligation of Borrower
enforceable against the Borrower in accordance with its respective terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;
(v)    the representations and warranties made or deemed made by the Borrower in
the Credit Agreement are true and correct in all material respects (other than
any representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
the Amendment Effective Date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (other than


14



--------------------------------------------------------------------------------





any representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
and as of such earlier date); and
(vi)    no Default or Event of Default has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
No. 1.
SECTION 3. CONDITIONS TO EFFECTIVENESS


This Amendment No. 1 shall become effective only upon the satisfaction of the
following conditions precedent (the date of satisfaction of such conditions
being referred to as the “Amendment Effective Date”):
(a) The Borrower, the Administrative Agent and all of the Lenders shall have
indicated their consent to this Amendment No. 1 by the execution and delivery of
the signature pages hereto to the Administrative Agent.


(b) The Administrative Agent shall have received all reasonable and documented
out-of-pocket costs and expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel for which the
Borrower agrees it is responsible pursuant to Section 9.03(a) of the Credit
Agreement) that are due and payable in connection with this Amendment No. 1.


(c) The Administrative Agent shall have received all fees that are due and
payable in connection with this Amendment No. 1.


(d) The Administrative Agent shall have received all other certificates and
agreements relating to the Borrower’s authorization, good standing and other
organizational matters as the Administrative Agent may reasonably request in
connection with this Amendment No. 1.


SECTION 4. MISCELLANEOUS


(a) Reference to and Effect on the Credit Agreement and the Other Loan
Documents.


(i)    On and after the effective date of this Amendment No. 1, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.
(ii)    Except as specifically amended by this Amendment No. 1, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
(iii)    The execution, delivery and performance of this Amendment No. 1 shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of the Administrative
Agent or any Lender under the Credit Agreement or any of the other Loan
Documents.


15



--------------------------------------------------------------------------------





(iv)    This Amendment No. 1 shall constitute a Loan Document.
(b) Headings. Section and subsection headings in this Amendment No. 1 are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 1 for any other purpose or be given any substantive
effect.


(c) Applicable Law. THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(d) Counterparts; Effectiveness. This Amendment No. 1 may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart of a signature page of
this Amendment No. 1 by telecopy, emailed pdf. or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Amendment No.
1.




16



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
BORROWER:
BRIXMOR OPERATING PARTNERSHIP LP



By:
Brixmor OP GP LLC, its General Partner



By:
BPG Subsidiary Inc., its sole member







By:    /s/ Steven Siegel     
Name: Steven Siegel
Title: Executive Vice President, General Counsel and Secretary












































































[Signature Page to Amendment No. 1 to Term Loan Agreement]










--------------------------------------------------------------------------------





LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent and as a Lender




By:    /s/ Kristen Ray            
Name: Kristen Ray
Title: Vice President




























































































[Signature Page to Amendment No. 1 to Term Loan Agreement]










--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION


By:    /s/ Brian P. Kelly            
Name: Brian P. Kelly
Title: Senior Vice President


















































[Signature Page to Amendment No. 1 to Term Loan Agreement]








--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION


By:    /s/ Timothy J. Tillman            
Name: Timothy J. Tillman
Title: Senior Vice President


















































[Signature Page to Amendment No. 1 to Term Loan Agreement]








--------------------------------------------------------------------------------





BANK OF MONTREAL


By:    /s/ Gwendolyn Gatz            
Name: Gwendolyn Gatz
Title: Director


















































[Signature Page to Amendment No. 1 to Term Loan Agreement]








--------------------------------------------------------------------------------





SUNTRUST BANK


By:    /s/ Brandon Young            
Name: Brandon Young
Title: Vice President


















































[Signature Page to Amendment No. 1 to Term Loan Agreement]








--------------------------------------------------------------------------------





ASSOCIATED BANK, NATIONAL ASSOCIATION


By:    /s/ Mitchell Vega            
Name: Mitchell Vega
Title: Vice President
















































[Signature Page to Amendment No. 1 to Term Loan Agreement]








--------------------------------------------------------------------------------





THE BANK OF NEW YORK MELLON


By:    /s/ Abdullah Dahman            
Name: Abdullah Dahman
Title: Vice President


















































[Signature Page to Amendment No. 1 to Term Loan Agreement]








--------------------------------------------------------------------------------





MIZUHO BANK, LTD.


By:    /s/ John Davies            
Name: John Davies
Title: Authorized Signatory


















































[Signature Page to Amendment No. 1 to Term Loan Agreement]








--------------------------------------------------------------------------------





TD BANK, N.A.


By:    /s/ Joseph Wenk            
Name: Joseph Wenk
Title: Vice President


















































[Signature Page to Amendment No. 1 to Term Loan Agreement]








--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY


By:    /s/ Courtney W. Jones         
Name: Courtney W. Jones
Title: Vice President
























































































[Signature Page to Amendment No. 1 to Term Loan Agreement]




